Citation Nr: 1124263	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  08-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating for service-connected degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1971 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, continued the 20 percent disability rating for the Veteran's degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine, currently rated as 20 percent disabling.  The case has since been transferred to the RO in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine is more severely disabling than the current 20 percent evaluation.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the instant case, the Veteran was last afforded a VA examination for his disability in January 2007, or over four years ago.  In April 2010, the Veteran stated that the Veteran had experienced a "significant decline" in his back condition.  Similarly, in March 2011, the Veteran stated that his back condition had worsened.  

In light of the Veteran's assertions that his condition is worsening and the length of time that has passed since the Veteran's most recent VA examination, the Board finds that the January 2007 examination report is not an adequate basis upon which to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the necessity of ascertaining the Veteran's present level of disability, a contemporaneous examination of the Veteran's degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine is necessary to accurately assess the current severity of his disability.

In determining that a new VA examination is warranted, the Board is cognizant of the provisions of 38 C.F.R. § 3.655 which state that when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  In the present case, the record reflects that the Veteran was incarcerated for a misdemeanor beginning January 25, 2010.  Because of this incarceration, he was unable to attend a VA examination scheduled for the next day.  As his period of incarceration was for 12 months and such time has lapsed, the Board feels that a new examination is warranted.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran should be informed that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must obtain copies of the Veteran's treatment records from the VA Medical Center at Durham for the time period from April 2010 to the present.  Copies of such treatment records should be associated with the Veteran's claims file.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine.  A copy of the letter notifying the Veteran of the examination should be associated with the claims folder.  

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All indicated studies, including x-ray and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should specifically identify any evidence of radiculopathy due to the service-connected disabilities, to include reflex changes, characteristic pain, loss of sensation, motor strength, and muscle spasm.  Any functional impairment of the extremities due to the Veteran's service-connected spine disabilities should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected degenerative disc disease L5-S1 with degenerative joint disease, lumbar spine on his ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  The RO or AMC must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.   Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Then, after ensuring any other necessary development has been completed, the RO or AMC should readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


